Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on November 10, 2020.

2. Claims 20-39 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 23 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 22, further comprising updating the set of rules based on at least one of the first call stack information or the second call stack information,” which are not found in the prior art of record.
Incorporating intervening claim 21, intervening claim 22, and claim 23 into independent claims would put the case in condition for allowance.
Claim 31 is similar to claim 23 and is also allowable.

4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 27 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 26, further comprising: responsive to determining the similarity, adding, by the one or more processors, the remote device to a population of devices likely to execute the objective, and wherein the objective is a purchase event,” which are not found in the prior art of record.
Incorporating intervening claim 26 and claim 27 into independent claims would put the case in condition for allowance.



Claim Rejections – 35 USC §102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. Claims 20, 28, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0137182 to Zhang et al. (hereafter “Zhang”).

Claim 20. 
Zhang discloses a method of processing traces, comprising:
capturing, by one or more processors, first call stack information from an executing application (FIG.12, block 1206, capturing a first error report/information of a first call stack);
capturing, by the one or more processors, second call stack information from the
executing application (FIG.12, block 1206, capturing a second error report/information of a second call stack); and
aggregating, by the one or more processors, the first call stack information and the second call stack information based on determining a similarity between the first call stack information and the second call stack information (FIG.12, block 1208, block 1210, and related text).

Claim 28.
Claim 28 is a system version, which recite(s) the same limitations as those of claim 20, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 28.

Claim 36.
Claim 36 is a medium version, which recite(s) the same limitations as those of claim 20, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 20.



7. Claims 20, 28, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0054923 to Bradley et al. (hereafter “Bradley”).

Claim 20. 
Bradley discloses a method of processing traces, comprising:
capturing, by one or more processors, first call stack information from an executing application (0004, 0009, 0028);
capturing, by the one or more processors, second call stack information from the
executing application (FIG.2b and related text); and
aggregating, by the one or more processors, the first call stack information and the second call stack information based on determining a similarity between the first call stack information and the second call stack information (0009, 0014).

Claim 28.


Claim 36.
Claim 36 is a medium version, which recite(s) the same limitations as those of claim 20, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 20.


Claim Rejections – 35 USC §103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9. Claims 21, 29, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley and further in view of US 2013/0275953 to Zheng et al. (hereafter “Zheng”).

Claim 21. 
 the method of claim 20, further comprising: filtering, by the one or more processors, the first call stack information based on a set of rules; and filtering, by the one or more processors, the second call stack information based on the set of rules.
However, Zheng further discloses filtering, by the one or more processors, the first call stack information based on a set of rules; and filtering, by the one or more processors, the second call stack information based on the set of rules (0037-0040, 0070).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zheng’s teaching into Bradley‘s teaching.  One would have been motivated to do so to retain meaningful data for test coverage analysis as suggested by Zheng (0037, 0038).

Claim 29.
Claim 28 is a system version, which recite(s) the same limitations as those of claim 21, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 29.

Claim 37.
Claim 37 is a medium version, which recite(s) the same limitations as those of claim 21, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 37.



10. Claims 22 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Bradley, Zheng, and further in view of US 2009/0187396 to Kinno et al. (hereafter “Kinno”).

Claim 22. 
 the method of claim 21, wherein the set of rules excludes call stack information common to all instances of the executing application.
However, Kinno further discloses the set of rules excludes call stack information common to all instances of the executing application (0070, 0142).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kinno’s teaching into Bradley and Zheng‘s teaching.  One would have been motivated to do so to model software behavior as suggested by Kinno (0012, 0035).

Claim 30.
Claim 28 is a system version, which recite(s) the same limitations as those of claim 22, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 30.



11. Claims 24-26, 32-34, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of  Rebucket: A Method for Clustering Duplicate Crash Reports Based on Call Stack Similarity  to Dang et al. (hereafter “Dang”).

Claim 24. 
Bradley does not disclose the method of claim 20, further comprising: determining, by the one or more processors, a recipient device of content based on identifying a segment of the aggregated call stack information; and providing, by the one or more processors, the content to the recipient device.
However, Dang further discloses determining, by the one or more processors, a recipient device of content based on identifying a segment of the aggregated call stack information; and providing, by the one or more processors, the content to the recipient device (page 1085, crash occurrence (of some code segment) exceeds a threshold, crash content/report will be sent to debug workstation/computer).


Claim 25. 
Bradley does not disclose the method of claim 20, wherein determining the similarity between the first call stack information and the second call stack information received from the executing application comprises using a clustering algorithm to determine that the first call stack information and the second call stack information received from the executing application belongs to a cluster of traces.
However, Dang further discloses determining the similarity between the first call stack information and the second call stack information received from the executing application comprises using a clustering algorithm to determine that the first call stack information and the second call stack information received from the executing application belongs to a cluster of traces (page 1084, page 1085, paragraph A, page 1087, paragraph C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Dang’s teaching into Bradley‘s teaching.  One would have been motivated to do so to process crash reports based on call stack similarity as suggested by Dang (page 1084).

Claim 26. 
Bradley does not disclose the method of claim 20, wherein the executing application is executed on a remote device, and wherein the first call stack information and the second call stack information comprises periodic captures of an execution status for the executing application, and wherein the first call stack information and the second call stack information is associated with an objective.
However, Dang further discloses the executing application is executed on a remote device, and wherein the first call stack information and the second call stack information comprises periodic captures of an execution status for the executing application (page 1088, random sampling), and 
wherein the first call stack information and the second call stack information is associated with an objective (page 1084, to find call stack similarity and cluster duplicate crash reports).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Dang’s teaching into Bradley‘s teaching.  One would have been motivated to do so to process crash reports based on call stack similarity as suggested by Dang (page 1084).

Caims 32-34.
Claims 32-34 are system versions, which recite(s) the same limitations as those of claims 24-26, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 32-34.

Claims 38 and 39.
Claims 38 and 39 are medium versions, which recite(s) the same limitations as those of claims 24-26, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 38 and 39.


Conclusion
12. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.

Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192